DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 03/15/2021
Application claims a domestic priority date of 11/15/2017

Response to Arguments
Applicant’s remarks and arguments have been fully considered.    In response to the Remarks and Amendments filed on 03/15/2021, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-13, 15-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an image data transmission method as recited in “defining, a scanout area that spans plural overlapping regions of interest;

reading out less than all pixels of the readout image area, including transmitting, within a long packet of a serial image data transmission, (a) image data from the scanout area, the image data-spanning the plural overlapping regions of interest, and (b) a pixel coordinate applying to all of the plural overlapping regions of interest, the pixel coordinate indicating the determined position of the scanout area within the readout image area” as combined with other limitations in claim 1. 

Regarding independent claim 9 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a system for sparse scan out transmission as recited in “an image sensor comprising a set of pixels covering a readout image area, the image sensor being configured to select a non-rectangular scanout area smaller than the readout image area, and to determine a starting position of a line corresponding to a portion of the selected non-rectangular scan out area within the readout image data that spans plural overlapping regions of interest; and
an interface configured to include, within a long packet of a serialized image data interface transmission, a coordinate indicating the starting position of the line, the coordinate applying to all of the plural overlapping regions of interest” as combined with other limitations in claim 9.

17 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a sparse scan out receiver as recited in “an interface configured to receive a long packet including a coordinate indicating a starting position of the line within a readout image array corresponding to scan out image data containing in the long packet, the scanout image data including pixels from each of the plural overlapping regions of interest;
the interface being further configured to receive a further long packet not including a coordinate indicating a starting position of a line corresponding to further scan out image data in the readout image array containing in the further long packer; and
a processor operatively coupled to the interface, the processor configured to apply the coordinate to a horizontal starting position of the further scanout image data while incrementing a line designator for the first mentioned scanout image data obtain a line designator for the further scanout image data” as combined with other limitations in claim 17.

Regarding independent claim 18 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious in a MIPI CSI-2 protocol as recited in “an improvement comprising:
(a) including a pair of coordinates in at least some long packet payloads or in an extended packet header, the coordinate pair indicating an upper left hand cornet position in a planar coordinate space associated with serialized a scanout image data within one or more payloads; and
18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698